DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed December 02, 2022, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Gordaychik (US 2021/0058936).
            Applicants submit that Bitra does not teach of 304-6 and 304-7 (Fig.3B) are associated with different PRS occasions (302-1 and 302-2) altogether, which is not relevant to a frequency hopping capability "within a single DL-PRS instance of the DL-PRS" as recited in independent claims 1, 17 and 29- 30 as amended.
           Examiner submits that Bitra teaches of frequency hopping capability (Paragraphs 0026 – 0027 and 0065), where 304-6 is frequency hopped in a DL-PRS instance of PRS positioning occasion 302-1 and 304-7 is frequency hopped in a DL-PRS instance of PRS positioning occasion 302-2 as shown in Fig.3B. As discussed below, the new reference of Gordaychik teaches of the indication indicating a positive number of the plurality of frequency hops. Therefore, the combination of Bitra and Gordaychik teach all the limitations of claim 1.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1 – 2, 8 – 10, 12 – 13, 17 – 19, 24 – 26 and 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra et al (US 2018/0139763) in view of Gordaychik (US 2021/0058936).

            Re claim 1, Bitra teaches of a method of operating a user equipment (UE) (#250, Fig.5), comprising: determining a capability of the UE to perform receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops (UE capability, Paragraphs 0027, 0065 and 0069), the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols (OFDM, Paragraph 0108) on a same transmission bandwidth (PRS bandwidth, Paragraphs 0027 and 0065 – 0069), and each of the plurality of frequency hops associated with a sub-band of the transmission bandwidth of the DL-PRS (subbands of six resource blocks within the PRS bandwidth as shown in Fig.3B for frequency hopped 304-6, 304-7, Paragraphs 0065 – 0069); and transmitting an indication of the capability to a network component (#402, Fig.4 and #504, Fig.5), wherein the DL-PRS is transmitted on the plurality of OFDM symbols on the same transmission bandwidth without frequency hopping (does not support PRS frequency hopping, Paragraph 0069). Bitra further teaches of wherein the indication indicates of frequency hopping that can be performed within a single DL-PRS instance of the DL-PRS (304-7 is frequency hopped in a DL-PRS instance of PRS positioning occasions 302-2, Paragraphs 0024, 0061 and 0065). (Paragraph 0027 and Figures 3A – 3B). Bitra does not specifically mention of wherein the indication indicates a positive number of the plurality of frequency hops.
           Gordaychik teaches of a number of hops per symbol, subframe etc, may be associated with UE capability and/or negotiated with the network. (Paragraph 0069).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indication indicate a positive number of the plurality of frequency hops for configuring the frequency hopping for the subbands of Bitra.

            Re claim 17, Bitra teaches of a method of operating a network component (#170, Fig.5), comprising: determining a capability of a user equipment (UE) to perform receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops, the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols on a same transmission bandwidth, each of the plurality of frequency hops associated with a sub-band of the transmission bandwidth of the DL-PRS (see claim 1); and configuring one or more parameters associated with positioning of the UE based at least in part on the capability (#706, Fig.7), wherein the DL-PRS is transmitted on the plurality of OFDM symbols on the same transmission bandwidth without frequency hopping (does not support PRS frequency hopping, Paragraph 0069). Bitra further teaches of wherein the indication indicates an ability to support frequency hopping between consecutive PRS positioning occasions (Paragraph 0027 and Figures 3A – 3B). Bitra does not specifically mention of wherein the indication indicates a positive number of the plurality of frequency hops.
           Gordaychik teaches of a number of hops per symbol, subframe etc, may be associated with UE capability and/or negotiated with the network. (Paragraph 0069).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indication indicate a positive number of the plurality of frequency hops for configuring the frequency hopping for the subbands of Bitra.

            Re claims 2 and 19, Bitra teaches of wherein the transmission bandwidth of the DL-PRS comprises at least each sub-band associated with the plurality of frequency hops (Fig.3B), and wherein each of the plurality of frequency hops is associated with measurement by the UE of the respective sub-band at a different time (at a different time as shown in Fig.3B).

            Re claim 8, Bitra teaches of wherein the indication is per-band or per-band combination (maximum channel bandwidth, Paragraphs 0025 and 0060 – 0063).

            Re claims 9 and 24, Bitra teaches of wherein the indication indicates a first number of resources that the UE can process per slot (Paragraphs 0026 and 0054, Table 2), or wherein the indication indicates a second number of resources that the UE can process per measurement period, or a combination thereof.

            Re claim 10, Bitra teaches of wherein the indication indicates a number of frequency hops that the UE can process over a particular time-domain window (frequency hopping sequence between consecutive subframes, Paragraph 0026).

            Re claim 12, Bitra teaches of further comprising: receiving a DL-PRS configuration that is based in part on the indication (a UE sends to a location server the UE's capability to support different PRS configurations, Paragraph 0026).

            Re claim 13, Bitra teaches of wherein a measurement period associated with the DL-PRS configuration is based at least in part upon the indication (periodicity, Paragraph 0091, Table 2 and Figures 3A-3B), or wherein the DL-PRS configuration is associated with one or more accuracy requirements that are based at least in part on the indication, or a combination thereof.

            Re claim 18, Bitra teaches of wherein the determination (#704, Fig.7) is based on an indication of the capability from the UE (#702, Fig.7).

            Re claim 25, Bitra teaches of wherein the one or more parameters comprise at least one parameter associated with a DL-PRS configuration (#606, Fig.6 and Paragraph 0107), or wherein the at least one parameter comprises a measurement period associated with the DL-PRS configuration, or wherein the measurement period is based upon a number of DL-PRS instances associated with the plurality of frequency hops, or a combination thereof.

            Re claim 26, Bitra teaches of further comprising: determining one or more accuracy requirements associated with positioning of the UE based in part upon the DL-PRS configuration (OTDOA, Paragraphs 0006 – 0007 and 0049).

            Re claim 29, Bitra and Gordaychik teach of a user equipment (UE), comprising: a memory (#812, Fig.8 of Bitra); at least one transceiver (#806, Fig.8 of Bitra); and at least one processor (#808, Fig.8 and Paragraph 0105 of Bitra) communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: determine a capability of the UE to perform receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops, the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols on a same transmission bandwidth, and each of the plurality of frequency hops associated with a sub- band of the transmission bandwidth of the DL-PRS; and transmit, via the at least one transceiver, an indication of the capability to a network component, wherein the DL-PRS is transmitted on the plurality of OFDM symbols on the same transmission bandwidth without frequency hopping, and wherein the indication indicates a positive number of the plurality of frequency hops that can be performed within a single DL-PRS instance of the DL-PRS (see claim 1).

            Re claim 30, Bitra and Gordaychik teach of a network component (location server, Figures 5 and 9), comprising: a memory (memory, #902,  Paragraph 0109 of Bitra); at least one transceiver; and at least one processor (processor, #901,  Paragraph 0109 of Bitra) communicatively coupled to the memory and the at least one processor configured to: determine a capability of a user equipment (UE) to perform receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops, the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols on a same transmission bandwidth, each of the plurality of frequency hops associated with a sub-band of the transmission bandwidth of the DL-PRS; and configure one or more parameters associated with positioning of the UE based at least in part on the capability, wherein the DL-PRS is transmitted on the plurality of OFDM symbols on the same transmission bandwidth without frequency hopping, and wherein the indication indicates a positive number of the plurality of frequency hops that can be performed within a single DL-PRS instance of the DL-PRS (see claim 17).

           Claims 4 – 7, 11, 16, 21 – 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra and Gordaychik in view of Hadaschik et al (US 2019/0253282).

           Re claims 4 and 21, Bitra and Gordaychik teach all the limitations of claims 1 and 17 except of wherein the indication indicates a minimum sub-band overlap between two frequency hops.
           Hadaschik teaches of a UE that performs receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops (Paragraphs 0060 – 0061 and 0168, Figures 1 – 2), the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols on a same transmission bandwidth (Paragraphs 0073 and 0086 – 0088, Figures 1 – 4), and each of the plurality of frequency hops associated with a sub-band of the transmission bandwidth of the DL-PRS (sub-bands, Figures 1 – 4), where two frequency hops may have a minimum sub-band overlap (at least 10% or 20%, Paragraphs 0080 – 0081). 
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the minimum sub-band overlap between two frequency hops as taught by Hadaschik to the indication of Bitra since the configuring of the DL-PRS in the transmitter of Hadaschik by the use minimum sub-band overlap parameter across a plurality of frequency hops for a capable UE to receive could be included in the indication of Bitra to achieve the predictable results of informing the transmitter and improving the DL-PRS configuration.

           Re claims 5 and 22, Bitra, Gordaychik and Hadaschik teach all the limitations of claims 4 and 21 as well as Hadaschik teaches of wherein the minimum sub-band overlap is specified as a number of physical resource blocks (PRBs), or wherein the minimum sub-band overlap is specified as a percentage of a sub- band size associated with the plurality of frequency hops (percentage, Paragraphs 0080 – 0081).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the minimum sub-band overlap specified as a percentage of a sub-band size associated with the plurality of frequency hops for representing the minimum sub-band overlap.

           Re claim 6, Bitra and Gordaychik teach all the limitations of claim 1 except of wherein the indication indicates a minimum time gap between consecutive frequency hops.
           Hadaschik teaches of a UE that performs receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops (Paragraphs 0060 – 0061 and 0168, Figures 1 – 2), the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols on a same transmission bandwidth (Paragraphs 0073 and 0086 – 0088, Figures 1 – 4), and each of the plurality of frequency hops associated with a sub-band of the transmission bandwidth of the DL-PRS (sub-bands, Figures 1 – 4), wherein between consecutive frequency hops there is a minimum time gap (guard interval Tguard, Paragraph 0087). 
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the minimum time gap between two frequency hops as taught by Hadaschik to the indication of Bitra since the configuring of the DL-PRS in the transmitter of Hadaschik by the use of a minimum time gap parameter across a plurality of frequency hops for a capable UE to receive could be included in the indication of Bitra to achieve the predictable results of informing the transmitter and improving the DL-PRS configuration.

           Re claims 7 and 23, Bitra and Gordaychik teach all the limitations of claims 1 and 17 except of wherein the indication indicates that the UE can perform phase offset compensation with overlapped tones, or wherein the indication indicates that the UE can perform phase offset compensation without overlapped tones, or wherein the indication indicates that the UE can perform time-offset compensation, or a combination thereof.
           Hadaschik teaches of a UE that performs receive frequency hopping to measure a downlink positioning reference signal (DL-PRS) across a plurality of frequency hops (Paragraphs 0060 – 0061 and 0168, Figures 1 – 2), the DL-PRS transmitted over a plurality of orthogonal frequency division multiplex (OFDM) symbols on a same transmission bandwidth (Paragraphs 0073 and 0086 – 0088, Figures 1 – 4), and each of the plurality of frequency hops associated with a sub-band of the transmission bandwidth of the DL-PRS (sub-bands, Figures 1 – 4), wherein the UE can perform phase offset compensation with overlapped tones (Paragraph 0017), or wherein the UE can perform phase offset compensation without overlapped tones, or wherein the UE can perform time-offset compensation, or a combination thereof.
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the phase offset compensation with overlapped tones as taught by Hadaschik to the indication of Bitra since the configuring of the DL-PRS by the transmitter across a plurality of frequency hops for a capable UE to receive could be indicated by the indication of Bitra to achieve the predictable results of informing the transmitter and improving the DL-PRS configuration.

           Re claims 11 and 28, Bitra and Gordaychik teach all the limitations of claims 1 and 17 except of wherein one or more accuracy requirements associated with phase-offset compensation, time-drift compensation, or both, are defined assuming a threshold amount of overlap between sub-bands of consecutive frequency hops for a particular time-domain window.
           Hadaschik teaches of one or more accuracy requirements associated with phase-offset compensation (Paragraph 0066, Figures 8 – 9), time-drift compensation, or both, are defined assuming a threshold amount of overlap between sub-bands of consecutive frequency hops (Paragraph 0080 – 0081) for a particular time-domain window (time, Figures 2 – 7).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more accuracy requirements associated with phase-offset compensation defined assuming a threshold amount of overlap between sub-bands of consecutive frequency hops for a particular time-domain window configure PRS transmissions.

           Re claim 16, Bitra and Gordaychik teach all the limitations of claim 1 as well as wherein the indication indicates that: the UE is capable of processing the DL-PRS as sub-bands with coherent combining (Paragraph 0027). However, Bitra and Gordaychik do not specifically teach of processing the DL-PRS as overlapped sub-bands with the coherent combining, and with phase-offset compensation, time-drift compensation, or both.
           Hadaschik teaches of processing the DL-PRS as overlapped sub-bands (processing the DL-PRS, Figures 8 – 9), and with phase-offset compensation, time-drift compensation, or both (phase-offset compensation, Paragraphs 0017 and 0065 – 0066).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have processed the DL-PRS as overlapped sub-bands and with phase-offset compensation for high accuracy and robustness.

           Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra and Gordaychik in view of Zarifi et al (US 2022/0022158).

           Re claims 15 and 27, Bitra and Gordaychik teach all the limitations of claims 1 and 17 except of wherein the indication indicates a UE DL-PRS processing capability, or wherein one or more accuracy requirements associated with positioning of the UE are determined based in part upon the UE DL-PRS processing capability, or a combination thereof.
             Zarifi teaches of an indication that indicates a UE DL-PRS processing capability (DL RS processing capability, Paragraph 0018).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indication indicate a UE DL-PRS processing capability to configure the DL PRSs for the target device by taking into account the capabilities of the target device.

Conclusion

            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633